DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation gammarideas and Caprelids, and the claim also recites Jassa spp., Phtisica spp, Caprella spp. which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding Claim 23, the use of parenthesis renders the claim indefinite since it is not clear if the limitations of the parenthesis are positively claimed and part of the claim limitations.  In addition, claim 23 and claim 14 claim limitation “by means of” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim recites siphoning and concentrator and light respectively.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

	Claims 2-13 and 15-22 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over ICES Cooperative Research Report, Cephalopod biology and fisheries in Europe: II Species Accounts, No. 325, June 2015 [retrieved from internet 30 August 2022 
https://oceanrep.geomar.de/id/eprint/39517/1/CRR%20325.pdf] 375 pages in view of González, M.L. & Pérez-Schultheiss, Jorge & López, Daniel. (2011). Exotic Amphipods in Aquaculture Systems: Presence and Potential Use. Crustacean. 84. 769-775.10.1163/001121611X579132.
[retrieved from internet 30 August 2022 https://d1wqtxts1xzle7.cloudfront.net/49302329/Gonzalez_etal_2011_Exotic_amphipods_in_aquaculture_systems_X-libre.pdf?1475456330=&response-content-disposition=inline%3B+filename%3DEXOTIC_AMPHIPODS_IN_AQUACULTURE_SYSTEMS.pdf&Expires=1661882255&Signature=WDDkMxylAWy~BnVZcxFuaLtKSXEMtjnqSq03029pdtl~tHoBcgDmnIEqcYo2zaURvHG7F1M0zbsqsIg4D0oUvNnvb-SY2V3pgotaVGlkvXS8m~-PbksVmS3w3cYVmvM~w5BfqcQNqDRp0iFBlm-LbsW34UisUV4VBDeAWW8vXpLlAzogQ2vRldaxVomG6PB9s9ug-X6QcFGat9~xdbfwUNl9cL9H-F4gd2f2NouD~HfbYrFz~2F3LSn5jOasjayy4OkhcbQpDzrS1ajiPIb5bkCZs5kbHRALpJ7EK0ObHzl-MGuMzGDjTV8efKAq1QuIs~BzsPGbrnvfrowTnwOCtg__&Key-Pair-Id=APKAJLOHF5GGSLRBV4ZA] 7 pages.
Regarding Claims 1, 2 and 22, ICES teaches a method for cultivating paralarvae of the common octopus, Octopus vulgaris, placed in a culture tank containing water, said method comprising adding a prey selected from: - gammarideas of the type Jassa spp., - caprelids of the types Phtisica spp. and/or Caprella spp. or - combinations thereof to said culture tank. (ICES pages 21 and 23 teaches gammarideas).
ICES teaches a diet of crustaceans including gammarideas, but is silent on explicitly teaching of the type Jassa spp.  However, Gonzalez et al teaches that Jassa spp is a known live diet of crustaceans for octopus (Gonzalez abstract “Jassa marmorata”; page 770 “Amphipods as animal food” section).  It would have been obvious to one of ordinary skill in the art to modify the teachings of ICES with the teachings of Gonzalez before the effective filing date of the claimed invention for easy culturing of live prey and nutritional value as taught by Gonzalez (Gonzalez page 773).  The modification is merely the simple substitution of one known gammarideas for another to obtain predictable results and/or “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
Regarding Claim 21, ICES as modified teaches wherein the temperature of the water in the culture tank is between 18 and 22°C. (ICES page 21 teaches a range of 6-33 degrees C).  ICES teaches “between” the claimed range, but is silent on the exact range.  However, the modification is merely an obvious engineering design choice derived through routine tests and experimentation to optimize conditions and to simulate natural conditions.  The claimed range is merely an average value of the range taught by ICES.  The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.”

Claim(s) 3, 7, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ICES Cooperative Research Report, Cephalopod biology and fisheries in Europe: II Species Accounts, No. 325, June 2015 [retrieved from internet 30 August 2022 https://oceanrep.geomar.de/id/eprint/39517/1/CRR%20325.pdf] 375 pages in view of González, M.L. & Pérez-Schultheiss, Jorge & López, Daniel. (2011). Exotic Amphipods in Aquaculture Systems: Presence and Potential Use. Crustaceana. 84. 769-775.10.1163/001121611X579132. [retrieved from internet 30 August 2022 https://d1wqtxts1xzle7.cloudfront.net/49302329/Gonzalez_etal_2011_Exotic_amphipods_in_aquaculture_systems_X-libre.pdf?1475456330=&response-content-disposition=inline%3B+filename%3DEXOTIC_AMPHIPODS_IN_AQUACULTURE_SYSTEMS.pdf&Expires=1661882255&Signature=WDDkMxylAWy~BnVZcxFuaLtKSXEMtjnqSq03029pdtl~tHoBcgDmnIEqcYo2zaURvHG7F1M0zbsqsIg4D0oUvNnvb-SY2V3pgotaVGlkvXS8m~-PbksVmS3w3cYVmvM~w5BfqcQNqDRp0iFBlm-LbsW34UisUV4VBDeAWW8vXpLlAzogQ2vRldaxVomG6PB9s9ug-X6QcFGat9~xdbfwUNl9cL9H-F4gd2f2NouD~HfbYrFz~2F3LSn5jOasjayy4OkhcbQpDzrS1ajiPIb5bkCZs5kbHRALpJ7EK0ObHzl-MGuMzGDjTV8efKAq1QuIs~BzsPGbrnvfrowTnwOCtg__&Key-Pair-Id=APKAJLOHF5GGSLRBV4ZA] 7 pages as applied to claim 1 above, and further in view of 
BAEZA-ROJANO et al., "Marine gammarids (Crustacea: Amphipoda): a new live prey to culture Octopus maya hatchlings", Aquaculture Research, 2013, Vol. 44, No. 10, po. 1602-1612.
Regarding Claim 3, ICES as modified teaches feeding octopus vulgaris amphipods of gammaridea, but is silent wherein the caprelids of the type Phtisica spp. are Phtisica marina and the caprelids of the type Caprella spp. are Caprella equilibra.  However, Rojano et al teaches the general knowledge of one of ordinary skill in the art that it is known to feed both gammaridea and caprelids to octopus (Rojano page 1603, Col. 1, third and fourth paragraph).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of ICES with the teachings of Rojano and with a specific species of caprelid before the effective filing date of the claimed invention because they are common natural prey as taught by Rojano.  In addition, the modification of a simple substitution of one known crustacean for another to obtain predictable results and/or “obvious to try” choosing from a finite, number of identified, predictable solutions with a reasonable expectation of success.  The examiner takes official notice that Phtisica marina and Caprella equilibra are known species of caprelids and known aquaculture feed.
Regarding Claim 7, ICES as modified teaches wherein both the gammarideas and caprelids are added from day 30 of life of the paralarvae up to their settlement (Rojano page 1603 third paragraph teaches mix diet of gammarideas and caprelids to day 45 which covers the claimed value of from day 30).
Regarding Claim 19, ICES as modified teaches continuous air supply to the tank (Gonzalez bottom page 770), but is silent on the oxygen concentration in the water of the culture tank is greater than 5.5 mg/I.  However, Rojona teaches a oxygen concentration close to the range (Rojano page 1604, Col. 1 first paragraph).   It would have been obvious to one of ordinary skill in the art to further modify the teachings of ICES with the teachings of Rojano before the effective filing date of the claimed invention through routine tests and experimentation for optimal conditions for growth.  The claimed value is a known parameter for octopus survival. “Obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.

Claim(s) 10, 12, 13, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ICES Cooperative Research Report, Cephalopod biology and fisheries in Europe: II Species Accounts, No. 325, June 2015 [retrieved from internet 30 August 2022 https://oceanrep.geomar.de/id/eprint/39517/1/CRR%20325.pdf] 375 pages in view of González, M.L. & Pérez-Schultheiss, Jorge & López, Daniel. (2011). Exotic Amphipods in Aquaculture Systems: Presence and Potential Use. Crustacean. 84. 769-775.10.1163/001121611X579132. [retrieved from internet 30 August 2022 https://d1wqtxts1xzle7.cloudfront.net/49302329/Gonzalez_etal_2011_Exotic_amphipods_in_aquaculture_systems_X-libre.pdf?1475456330=&response-content-disposition=inline%3B+filename%3DEXOTIC_AMPHIPODS_IN_AQUACULTURE_SYSTEMS.pdf&Expires=1661882255&Signature=WDDkMxylAWy~BnVZcxFuaLtKSXEMtjnqSq03029pdtl~tHoBcgDmnIEqcYo2zaURvHG7F1M0zbsqsIg4D0oUvNnvb-SY2V3pgotaVGlkvXS8m~-PbksVmS3w3cYVmvM~w5BfqcQNqDRp0iFBlm-LbsW34UisUV4VBDeAWW8vXpLlAzogQ2vRldaxVomG6PB9s9ug-X6QcFGat9~xdbfwUNl9cL9H-F4gd2f2NouD~HfbYrFz~2F3LSn5jOasjayy4OkhcbQpDzrS1ajiPIb5bkCZs5kbHRALpJ7EK0ObHzl-MGuMzGDjTV8efKAq1QuIs~BzsPGbrnvfrowTnwOCtg__&Key-Pair-Id=APKAJLOHF5GGSLRBV4ZA] 7 pages as applied to claim 1 above, and further in view of
The completed life cycle of the octopus (Octopus vulgaris, Cuvier) under culture conditions: paralarval rearing using Artemia and zoea, and first data on juvenile growth up to 8 months of age, by Iglesias et al, Aquaculture International 12:481-487, 19 April 2004 [retrieved from internet 30 August 2022 https://www.researchgate.net/profile/Jose-Iglesias-16/publication/227115506_The_Completed_Life_Cycle_of_the_Octopus_Octopus_vulgaris_Cuvier_under_Culture_Conditions_Paralarval_Rearing_using_Artemia_and_Zoeae_and_First_Data_on_Juvenile_Growth_up_to_8_Months_of_Age/links/00463535e00081516a000000/The-Completed-Life-Cycle-of-the-Octopus-Octopus-vulgaris-Cuvier-under-Culture-Conditions-Paralarval-Rearing-using-Artemia-and-Zoeae-and-First-Data-on-Juvenile-Growth-up-to-8-Months-of-Age.pdf] 7 pages.
Regarding Claim 10, ICES as modified is silent on explicitly teaching the density of paralarvae in the culture tank is between 3 and 7 paralarvae/liter.  However, Iglesias teaches the general knowledge of a paralarvae density of 2 paralarvae per litter (Iglesias page 482 “Material and methods” section; Gonzalez bottom of page 770).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of ICES with the teachings of Iglesias before the effective filing date of the claimed invention to study diet patterns as taught by Iglesias.  The modification to the density if merely an engineering design choice derived through routine tests and experimentation for optimal observation conditions and application to commercial scale.  Applicant does not provide criticality for the claimed density in the specification.  The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
Regarding Claim 12, ICES as modified is silent on the culture tanks used between the first day of life and up to 50 to 70 days of life have a truncated cone shape and are black and from 50 to 70 days, the paralarvae are transferred to another flat- bottomed, gray culture tank.  However, Iglesias teaches the general knowledge of rear paralarvae of providing the culture tanks used between the first day of life and up to 50 to 70 days of life have a truncated cone shape and are black and from 50 to 70 days, the paralarvae are transferred to another flat- bottomed, gray culture tank (Iglesias page 482-483).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of ICES with the teachings of Iglesias before the effective filing date of the claimed invention as part of a weaning process as taught by Iglesias.  The modification is merely the application of a known aquaculture technique to a known device ready for improvement to yield predictable results.
Regarding Claim 13, ICES as modified teaches the density of paralarvae in the flat-bottomed, gray culture tank will be from 0.1 to 0.5 larvae per liter (Iglesias page 483).
Regarding Claim 14, ICES as modified teaches the culture tank is artificially illuminated by means of a light placed on the edge of the tank (Iglesias page 482).
Regarding Claim 20, ICES as modified teaches the salinity of the water in the culture tank is from 35 to 36 g/I. (Iglesias page 482 “Material and Methods”).  The exact range would have merely been an obvious engineering design choice derived through routine tests and experimentation for optimal conditions of growth.  The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over ICES Cooperative Research Report, Cephalopod biology and fisheries in Europe: II Species Accounts, No. 325, June 2015 [retrieved from internet 30 August 2022 https://oceanrep.geomar.de/id/eprint/39517/1/CRR%20325.pdf] 375 pages in view of González, M.L. & Pérez-Schultheiss, Jorge & López, Daniel. (2011). Exotic Amphipods in Aquaculture Systems: Presence and Potential Use. Crustacean. 84. 769-775.10.1163/001121611X579132. [retrieved from internet 30 August 2022 https://d1wqtxts1xzle7.cloudfront.net/49302329/Gonzalez_etal_2011_Exotic_amphipods_in_aquaculture_systems_X-libre.pdf?1475456330=&response-content-disposition=inline%3B+filename%3DEXOTIC_AMPHIPODS_IN_AQUACULTURE_SYSTEMS.pdf&Expires=1661882255&Signature=WDDkMxylAWy~BnVZcxFuaLtKSXEMtjnqSq03029pdtl~tHoBcgDmnIEqcYo2zaURvHG7F1M0zbsqsIg4D0oUvNnvb-SY2V3pgotaVGlkvXS8m~-PbksVmS3w3cYVmvM~w5BfqcQNqDRp0iFBlm-LbsW34UisUV4VBDeAWW8vXpLlAzogQ2vRldaxVomG6PB9s9ug-X6QcFGat9~xdbfwUNl9cL9H-F4gd2f2NouD~HfbYrFz~2F3LSn5jOasjayy4OkhcbQpDzrS1ajiPIb5bkCZs5kbHRALpJ7EK0ObHzl-MGuMzGDjTV8efKAq1QuIs~BzsPGbrnvfrowTnwOCtg__&Key-Pair-Id=APKAJLOHF5GGSLRBV4ZA] 7 pages as applied to claim 1 above, and further in view of Chinese Patent CN 104026081 to Xu.
Regarding Claim 23, ICES as modified is silent on the prey are added to the culture tank from a storage tank of the same by means of siphoning the walls and bottom of the storage tank of the prey or by means of a concentrator using the outlet tube of the water of the cultivation itself such that a net is placed on said tube which allows prey to enter and a smaller net is placed at the bottom of the tube (which keeps them inside the tube) and once the prey are in the interior part of the tube, this tube is removed and the prey are transferred to a recipient in order to add them to the paralarvae tank.  However, Xu teaches the general knowledge of prey are added to the culture tank from a storage tank of the same by means of siphoning the walls and bottom of the storage tank of the prey or by means of a concentrator using the outlet tube of the water of the cultivation itself such that a net is placed on said tube which allows prey to enter and a smaller net is placed at the bottom of the tube (which keeps them inside the tube) and once the prey are in the interior part of the tube, this tube is removed and the prey are transferred to a recipient in order to add them to the paralarvae tank. (Xu Fig. 1 and English abstract and claim).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of ICES with the teachings of Xu before the effective filing date of the claimed invention for reduced labor and disease free conditions as taught by Xu.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ICES Cooperative Research Report, Cephalopod biology and fisheries in Europe: II Species Accounts, No. 325, June 2015 [retrieved from internet 30 August 2022 https://oceanrep.geomar.de/id/eprint/39517/1/CRR%20325.pdf] 375 pages in view of González, M.L. & Pérez-Schultheiss, Jorge & López, Daniel. (2011). Exotic Amphipods in Aquaculture Systems: Presence and Potential Use. Crustacean. 84. 769-775.10.1163/001121611X579132. [retrieved from internet 30 August 2022 https://d1wqtxts1xzle7.cloudfront.net/49302329/Gonzalez_etal_2011_Exotic_amphipods_in_aquaculture_systems_X-libre.pdf?1475456330=&response-content-disposition=inline%3B+filename%3DEXOTIC_AMPHIPODS_IN_AQUACULTURE_SYSTEMS.pdf&Expires=1661882255&Signature=WDDkMxylAWy~BnVZcxFuaLtKSXEMtjnqSq03029pdtl~tHoBcgDmnIEqcYo2zaURvHG7F1M0zbsqsIg4D0oUvNnvb-SY2V3pgotaVGlkvXS8m~-PbksVmS3w3cYVmvM~w5BfqcQNqDRp0iFBlm-LbsW34UisUV4VBDeAWW8vXpLlAzogQ2vRldaxVomG6PB9s9ug-X6QcFGat9~xdbfwUNl9cL9H-F4gd2f2NouD~HfbYrFz~2F3LSn5jOasjayy4OkhcbQpDzrS1ajiPIb5bkCZs5kbHRALpJ7EK0ObHzl-MGuMzGDjTV8efKAq1QuIs~BzsPGbrnvfrowTnwOCtg__&Key-Pair-Id=APKAJLOHF5GGSLRBV4ZA] 7 pages as applied to claim 1 above, and further in view of Effects of visual conditions and prey density on feeding kinetics of paralarvae of Octopus vulgaris from a laboratory spawning, Marquez et al, Journal of Molluscan Studies, Volume 73, Issue 2, May 2007, Pages 117-121 [retrieved from internet 30 August 2022 https://academic.oup.com/mollus/article/73/2/117/977551] 26 April 2007.
Regarding Claim 11, ICES as modified is silent on a total of between 3 and 5 prey per paralarva per day are supplied to the culture tank.  However, Marquez teaches the general knowledge of one of ordinary skill in the art that it is known to provide with in the range of a total of between 3 and 5 prey per paralarva per day are supplied to the culture tank (Marquez Figure 1).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of ICES with the teachings of Marquez before the effective filing date of the claimed invention based on consumption requirements during illumination periods and controlled ingestion as taught by Marquez.  The modification is merely an obvious engineering design choice for optimal rate of growth and applicant doesn’t provide critically for the claimed range.

Allowable Subject Matter
Claims 4, 5, 6, 8, 9, 15, 16, 17, 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior art of record are a teachings of the general knowledge of one of ordinary skill in the art of aquaculture: U.S. Patent No. 6,561,134; Spain Patent ES 2567955.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        

30 August 2022